Case 15-61215-wlh   Doc   Filed 04/08/20 Entered 04/08/20 11:36:06   Desc Main
                           Document     Page 1 of 5
Case 15-61215-wlh   Doc   Filed 04/08/20 Entered 04/08/20 11:36:06   Desc Main
                           Document     Page 2 of 5
Case 15-61215-wlh   Doc   Filed 04/08/20 Entered 04/08/20 11:36:06   Desc Main
                           Document     Page 3 of 5
Case 15-61215-wlh   Doc   Filed 04/08/20 Entered 04/08/20 11:36:06   Desc Main
                           Document     Page 4 of 5
Case 15-61215-wlh          Doc   Filed 04/08/20 Entered 04/08/20 11:36:06            Desc Main
                                  Document     Page 5 of 5


                                 CERTIFICATE OF SERVICE

         This is to certify that I have served the following parties in this matter with a copy
  of the within and foregoing by, unless otherwise noted, depositing a true and correct
  copy in the U.S. Mail with sufficient postage affixed thereto and properly addressed as
  follows:

  Nancy J. Whaley, Esq.
  Standing Chapter 13 Trustee
  Via Electronic Notice

  Stacey L. Butler, Esq.
  Attorney for Debtors
  Via Electronic Notice

  Valerie Eloyce Gray
  6023 West Fayetteville Road
  Atlanta, GA 30349

  Leonard Anthony Gray
  6023 West Fayetteville Road
  Atlanta, GA 30349
                th
         This 8 day of April, 2020.

                                                        /s/ Marc E. Ripps
                                                        Marc E. Ripps
                                                        Georgia Bar No. 606515
  P. O. Box 923533
  Norcross, GA 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
